Proceeding pursuant to CPLR article 78 and RPTL 1218 to review a determination of the New York State Board of Real Property Services, dated June 10, 2003, which established a final state equalization rate for the 2002 assessment roll of the Town of Mount Kisco.
Adjudged that the petition is granted, on the law and as a matter of discretion, with costs, the determination is annulled, and the matter is remitted to the New York State Board of Real Property Services for a new hearing and determination consis*487tent with Matter of City of White Plains v New York State Bd. of Real Prop. Servs. (18 AD3d 549 [2005]) and Matter of Town of Eastchester v New York State Bd. of Real Prop. Servs. (— AD3d — [decided herewith]). Florio, J.P., Schmidt, Santucci and Luciano, JJ., concur.